Luke, J.
Where the defense to a suit is based solely upon partial failure of consideration, before a verdict can legally be rendered giving the defendant the benefit of that defense he must show the extent to which the consideration failed; the evidence must present sufficient data upon Which to base such a verdict. Hunnicutl Co. v. Kane, 21 Ga. App. 665 (94 S. E. 821). The evidence in the present case failing to disclose any specific damage to the defendant, who for several months before he made complaint used the automobile for which the notes sued on were given, there was no error in directing a verdict for the plaintiff.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.

B. Q. Jachson, for plaintiff in error.
Horton Brothers, Anderson, Rountree & Crenshaw, contra.